DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     ANDREW F. KARACSONYI,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-1388

                         [November 18, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Kathleen H. Roberts, Judge; L.T. Case No.
432019MM002308A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.